DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed on 14 August 2020.
Claims 1-30 are under examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 29 January 2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for transmitting”, “means for monitoring”, and “means for incrementing” in claim 29. The specification discloses means the communications manager 615, or its sub-components, may be implemented in hardware, code (e.g., software or firmware) executed by a processor, or any combination thereof. If implemented in code executed by a processor, the functions of the communications manager 615, or its sub-components may be executed by a general-purpose processor, a digital signal processor (DSP), an application-specific integrated circuit (ASIC), a field- programmable gate array (FPGA) or other programmable logic device, discrete gate or transistor logic, discrete hardware components, or any combination thereof designed to perform the functions described in the present disclosure., Paragraph 139.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7, 13-18, 21, 27-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by, “Huawei et al; Sidelink physical layer procedure for NR V2X; 3GPP draft; XP051764663, 17 August 2019” (herein referred to as Huawei).
With respect to claims 1, 15, 29 and 30, Huawei teaches A method for wireless communications at a first user equipment (UE), (RX UE, section 4.2 and figure 8) comprising:
 transmitting, to a second UE, a first message in a first transmission time interval via a sidelink communications link; (first message is sent to another UE via sidelink, section 4.2 and figure 8)
monitoring the sidelink communications link during a second transmission time interval subsequent to the first transmission time interval for a feedback message from the second UE in response to the first message transmitted by the first UE, (UE monitors the SL for out of sync events, out of sync events is when the UE doesn’t receive Ack nor Nack regarding the unicast transmission to the other UE, section 4.2 and figure 8) wherein the monitoring is part of a radio link monitoring procedure for the sidelink communications link; (UE monitors the SL during RLF procedure, section 4.2 and figure 8) and 
 incrementing, as part of the radio link monitoring procedure, a counter based at least in part on an unsuccessful receipt of the feedback message in the second transmission time interval. (UE tracks number of out of sync events has occurred, when number is greater than threshold UE will report RLF to the upper layer, section 4.2 and figure 8. Examiner note: for example, figure 8 shows N is counter for OOS events, when N = 4 RLF is triggered)

With respect to claims 2 and 16, Huawei teaches receiving a number of negative feedback messages from the second UE; (UE receives NACK from the second UE, section 4.2 and figure 8)
 failing to decode a number of feedback messages from the second UE; (UE monitors the SL for out of sync events, out of sync events is when the UE doesn’t receive Ack nor Nack regarding the unicast transmission to the other UE, OOS is failed decoding, section 4.2 and figure 8)
 incrementing the counter based at least in part on a total number of negative feedback messages and the number of feedback messages that failed decoding; (UE tracks number of out of sync events has occurred, section 4.2 and figure 8. Examiner note: for example, figure 8 shows N is counter for OOS events, when N = 4 RLF is triggered) and
 determining a radio link failure for the sidelink communications link based at least in part on the counter exceeding a threshold value. (UE tracks number of out of sync events has occurred, when number is greater than threshold UE will report RLF to the upper layer, section 4.2 and figure 8. Examiner note: for example, figure 8 shows N is counter for OOS events, when N = 4 RLF is triggered)
With respect to claims 3 and 17, Huawei teaches receiving a number of negative feedback messages from the second UE; (UE receives NACK from the second UE, section 4.2 and figure 8) incrementing the counter based at least in part on the number of negative feedback messages; (UE tracks number of out of sync events has occurred, section 4.2 and figure 8. Examiner note: for example, figure 8 shows N is counter for OOS events, when N = 4 RLF is triggered) and determining a radio link failure for the sidelink communications link based at least in part on the counter exceeding a threshold value (UE tracks number of out of sync events has occurred, when number is greater than threshold UE will report RLF to the upper layer, section 4.2 and figure 8. Examiner note: for example, figure 8 shows N is counter for OOS events, when N = 4 RLF is triggered)
With respect to claims 4 and 18, Huawei teaches failing to decode a number of feedback messages from the second UE; (UE monitors the SL for out of sync events, out of sync events is when the UE doesn’t receive Ack nor Nack regarding the unicast transmission to the other UE, OOS is failed decoding, section 4.2 and figure 8) incrementing the counter based at least in part on the number of feedback messages that failed decoding; (UE tracks number of out of sync events has occurred, section 4.2 and figure 8. Examiner note: for example, figure 8 shows N is counter for OOS events, when N = 4 RLF is triggered) and determining a radio link failure for the sidelink communications link based at least in part on the counter exceeding a threshold value (UE tracks number of out of sync events has occurred, when number is greater than threshold UE will report RLF to the upper layer, section 4.2 and figure 8. Examiner note: for example, figure 8 shows N is counter for OOS events, when N = 4 RLF is triggered)
With respect to claims 7 and 21, Huawei teaches further comprising: monitoring, after incrementing the counter, for one or more feedback messages from the second UE prior to a threshold value of the counter; ; (UE tracks number of out of sync events has occurred, section 4.2 and figure 8. Examiner note: for example, figure 8 shows N is counter for OOS events, when N = 4 RLF is triggered) and determining a radio link failure for the sidelink communications link based at least in part on none of the one or more feedback messages from the second UE being successfully received after the threshold value of the counter is satisfied. (UE tracks number of out of sync events has occurred, when number is greater than threshold UE will report RLF to the upper layer, section 4.2 and figure 8. Examiner note: for example, figure 8 shows N is counter for OOS events, when N = 4 RLF is triggered)
With respect to claims 13 and 27, Huawei teaches further comprising: determining a radio link failure for the sidelink communications link based at least in part on the counter exceeding a threshold value for the counter. (UE tracks number of out of sync events has occurred, when number is greater than threshold UE will report RLF to the upper layer, section 4.2 and figure 8. Examiner note: for example, figure 8 shows N is counter for OOS events, when N = 4 RLF is triggered)
With respect to claims 14 and 28, Huawei teaches further comprising: determining the unsuccessful receipt of the feedback message based at least in part on failing to successfully decode the feedback message in the second transmission time interval or in one or more subsequent feedback occasions. (UE tracks number of out of sync events has occurred, when number is greater than threshold UE will report RLF to the upper layer, section 4.2 and figure 8. Examiner note: for example, figure 8 shows N is counter for OOS events, when N = 4 RLF is triggered)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5, 6, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over “Huawei et al; Sidelink physical layer procedure for NR V2X; 3GPP draft; XP051764663, 17 August 2019” (herein referred to as Huawei) in view of Suzuki et al. (US Publication 2019/0037479).

With respect to claims 5 and 19, Huawei doesn’t teach further comprising: resetting the counter based at least in part on a successful decoding of a hybrid automatic repeat request (HARQ) feedback message from the second UE.  
Suzuki teaches further comprising: resetting the counter based at least in part on a successful decoding of a hybrid automatic repeat request (HARQ) feedback message from the second UE.  (The terminal in a case that all pieces of on-demand SI to which the system information request corresponds are decoded successfully, may reset the counter to zero, Paragraph 132) 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Huawei by resetting the counter based at least in part on a successful decoding of a hybrid automatic repeat request (HARQ) feedback message from the second UE as taught by Suzuki. The motivation for combining Huawei and Suzuki is to be able to ensure every packet is counted for. 

With respect to claims 6 and 20, Huawei doesn’t teach further comprising:  receiving a hybrid automatic repeat request (HARQ) feedback message prior to a threshold value of the counter; and  resetting the counter based at least in part on the hybrid automatic repeat request (HARQ) feedback message
Suzuki teaches further comprising:  receiving a hybrid automatic repeat request (HARQ) feedback message prior to a threshold value of the counter; and resetting the counter based at least in part on the hybrid automatic repeat request (HARQ) feedback message (The terminal in a case that all pieces of on-demand SI to which the system information request corresponds are decoded successfully, may reset the counter to zero, Paragraph 132)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Huawei by resetting the counter based at least in part on the hybrid automatic repeat request (HARQ) feedback message as taught by Suzuki. The motivation for combining Huawei and Suzuki is to be able to ensure every packet is counted for. 
Claims 8-11 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over “Huawei et al; Sidelink physical layer procedure for NR V2X; 3GPP draft; XP051764663, 17 August 2019” (herein referred to as Huawei) in view of Basu Mallick et al. (US Publication 2021/0058833).

With respect to claims 8 and 22, Huawei doesn’t teach wherein the threshold value of the counter is determined during establishment of the sidelink communications link is based at least in part on a speed of the first UE or the second UE, a congestion level of the sidelink communications link, a priority level associated with data of the first message transmitted via the sidelink communications link, an application for which the sidelink communications link is used, or a combination thereof.
Basu Mallick teaches wherein the threshold value of the counter is determined during establishment of the sidelink communications link is based at least in part on a speed of the first UE or the second UE, a congestion level of the sidelink communications link, a priority level associated with data of the first message transmitted via the sidelink communications link, an application for which the sidelink communications link is used, or a combination thereof (each of the one or more PC5 RLM measurement objects may be configured with a different pair of BLER thresholds for IS and/or OOS evaluation to satisfy different required link qualities for different V2X applications (or application groups). For example, a set of L2-ID pairs may be partitioned into multiple subsets according to QoS requirements of V2X applications corresponding to the L2-ID pairs, paragraph 71)  

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Huawei by the threshold value of the counter is determined during establishment of the sidelink communications link is based at least in part on a speed of the first UE or the second UE, a congestion level of the sidelink communications link as taught by Basu Mallick. The motivation for combining Huawei and Basu Mallick is to be able to reduce number of packets missed during Radio link failure. 

With respect to claims 9 and 23, Huawei doesn’t teach further comprising: determining an upper bound and a lower bound for the threshold value of the counter, wherein the upper bound and the lower bound are based at least in part on preconfigured values, a priority level associated with data of the first message transmitted via the sidelink communications link, an application for which the sidelink communications link is used, or a combination thereof.
Basu Mallick teaches further comprising: determining an upper bound and a lower bound for the threshold value of the counter, wherein the upper bound and the lower bound are based at least in part on preconfigured values, a priority level associated with data of the first message transmitted via the sidelink communications link, an application for which the sidelink communications link is used, or a combination thereof. (each of the one or more PC5 RLM measurement objects may be configured with a different pair of BLER thresholds for IS and/or OOS evaluation to satisfy different required link qualities for different V2X applications (or application groups). For example, a set of L2-ID pairs may be partitioned into multiple subsets according to QoS requirements of V2X applications corresponding to the L2-ID pairs, paragraph 71)  
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Huawei by the threshold value of the counter is determined during establishment of the sidelink communications link is based at least in part on a speed of the first UE or the second UE, a congestion level of the sidelink communications link as taught by Basu Mallick. The motivation for combining Huawei and Basu Mallick is to be able to reduce number of packets missed during Radio link failure. 

With respect to claims 10 and 24, Huawei doesn’t teach further comprising: reconfiguring the threshold value of the counter based at least in part on a change in speed of the first UE or the second UE, a congestion level of the sidelink communications link, a change in a priority level associated with data transmitted via the sidelink communications link, or a combination thereof.
Basu Mallick teaches further comprising: reconfiguring the threshold value of the counter based at least in part on a change in speed of the first UE or the second UE, a congestion level of the sidelink communications link, a change in a priority level associated with data transmitted via the sidelink communications link, or a combination thereof. (each of the one or more PC5 RLM measurement objects may be configured with a different pair of BLER thresholds for IS and/or OOS evaluation to satisfy different required link qualities for different V2X applications (or application groups). For example, a set of L2-ID pairs may be partitioned into multiple subsets according to QoS requirements of V2X applications corresponding to the L2-ID pairs, paragraph 71)  

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Huawei by the threshold value of the counter is determined during establishment of the sidelink communications link is based at least in part on a speed of the first UE or the second UE, a congestion level of the sidelink communications link as taught by Basu Mallick. The motivation for combining Huawei and Basu Mallick is to be able to reduce number of packets missed during Radio link failure. 

With respect to claims 11 and 25, Huawei doesn’t teach further comprising: determining a threshold value for the counter based at least in part on a preconfigured threshold value, a value determined during establishment of the sidelink communications link, a priority level associated with data of the first message transmitted via the sidelink communications link, an indication from a base station, or a combination thereof.
Basu Mallick teaches further comprising: determining a threshold value for the counter based at least in part on a preconfigured threshold value, a value determined during establishment of the sidelink communications link, a priority level associated with data of the first message transmitted via the sidelink communications link, an indication from a base station, or a combination thereof. (each of the one or more PC5 RLM measurement objects may be configured with a different pair of BLER thresholds for IS and/or OOS evaluation to satisfy different required link qualities for different V2X applications (or application groups). For example, a set of L2-ID pairs may be partitioned into multiple subsets according to QoS requirements of V2X applications corresponding to the L2-ID pairs, paragraph 71)  
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Huawei by the threshold value of the counter is determined during establishment of the sidelink communications link is based at least in part on a speed of the first UE or the second UE, a congestion level of the sidelink communications link as taught by Basu Mallick. The motivation for combining Huawei and Basu Mallick is to be able to reduce number of packets missed during Radio link failure. 
Claims 8-11 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over “Huawei et al; Sidelink physical layer procedure for NR V2X; 3GPP draft; XP051764663, 17 August 2019” (herein referred to as Huawei) in view of Lee et al. (US Publication 2020/0260328).

With respect to claims 12 and 26, Huawei doesn’t teach wherein the value for the counter is determined during establishment of the sidelink communications link via radio resource control (RRC) signaling.
Lee teaches wherein the value for the counter is determined during establishment of the sidelink communications link via radio resource control (RRC) signaling. (The UE or IAB node may be configured with triggering condition including at least one threshold, a timer and/or a counter by receiving a configuration of flow control via control signaling. The control signaling can be one of the MAC, RLC, PDCP, RRC, or F1 signaling, paragraph 260)  

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Huawei by the value for the counter is determined during establishment of the sidelink communications link via radio resource control (RRC) signaling as taught by Lee. The motivation for combining Huawei and Lee is to be able to utilizes the limited radio resources to efficiently receive/transmit uplink/downlink data and/or uplink/downlink control information. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Terry et al. (US Patent 7,647,541) discloses when an ARQ/H-ARQ transmission limit has been reached, the WTRU may discard the data or reinitiate the transmission. An ARQ/H-ARQ process assigned for transmission of lower priority data may be preempted for transmission of higher priority data when there is no available ARQ/H-ARQ process.

Arikan et al. (US Patent 10,312,948) discloses he feedback receiver 65 extracts a second feedback signal from the second feedback packet and passes it to the controller 66. If the second feedback signal is an ACK, the controller 66 resets the state of the HARQ transmitter to the initial state and instructs the primary encoder to receive and encode a new input data packet. If the second feedback signal is a NACK and the transmission counter is smaller than the maximum transmission limit m, the controller 66 increments the transmission counter by one (to 3) and sends a second IR transmission instruction to the systematic IR encoder 63. 

Any inquiry concerning this communication from the examiner should be directed to ABDULLAHI AHMED whose telephone number is (571) 270-3652. The examiner can normally be reached on M-F 8:00AM-4:30PM.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDULLAHI AHMED/               Examiner, Art Unit 2472